UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

SHELLONNEE B. CHINN,
                                               Plaintiff,                Case # 15-CV-938-FPG

v.                                                                       DECISION AND ORDER

THE ELMWOOD FRANKLIN SCHOOL, et al.,

                                               Defendants.


                                          INTRODUCTION

       Pro se Plaintiff Shellonnee B. Chinn brings this case for alleged discrimination and

retaliation that she encountered during her employment as a teacher at the Elmwood Franklin

School in Buffalo, New York. ECF No. 1. The Court referred this case to United States Magistrate

Judge Jeremiah J. McCarthy for pretrial matters and to hear and report upon dispositive motions

for the Court’s consideration pursuant to 28 U.S.C. §§ 636(b)(1)(B), (C). ECF Nos. 72, 159.

       On July 10, 2018, the Buffalo Public Schools District—the only remaining Defendant in

this case—moved for summary judgment pursuant to Federal Rule of Civil Procedure 56. ECF

No. 123. On August 8, 2019, Judge McCarthy issued a report and recommendation (“R&R”) in

which he recommends that the Court grant the District’s motion and dismiss this case. ECF No.

237. Judge McCarthy also found that Plaintiff was not entitled to additional discovery. Id.

       Plaintiff objected to the R&R on August 26, 2019. ECF No. 239. For the reasons that

follow, the Court adopts Judge McCarthy’s R&R, grants the District’s summary judgment motion,

and dismisses this case with prejudice.

                                          BACKGROUND

       In Plaintiff’s 32-page Complaint that contains 160 paragraphs, she asserts numerous causes

of action against the District: race, sex, and age discrimination; deprivation of her rights under the
Fourth, Fifth, Sixth, and Fourteenth Amendments, 42 U.S.C. §§ 1982, 1983, and 1985, and the

New York State Human Rights Law; retaliation; intentional and negligent infliction of emotional

pain; and breach of contract. ECF No. 1 at 16-31. 1

         Despite the length of her submission and the amount of claims she asserts against the

District, her allegations against it are scant. She alleges only that the District (1) administers and

manages federal Title II funding 2 given to Elmwood Franklin to support faculty development; (2)

denied Plaintiff funds due to her race, sex, and age; and (3) conspired with Elmwood Franklin to

retaliate against her for filing a complaint with the Equal Employment Opportunity Commission.

Id. ¶ 79, 80-82, 133-38.

         The District argues that it is entitled to summary judgment because it does not own, operate,

fund, or control the Elmwood Franklin School; instead, its roll in administering Title II funds to

Elmwood Franklin is purely ministerial and therefore it could not have discriminated against

Plaintiff as she alleges. ECF No. 123-2.

         In support of its motion, the District submitted an affidavit from the administrator of its

Title II funds. ECF No. 123-3. That individual affirmed that they sometimes, but often do not,

know the names of the teachers who will receive funds at the schools within the City of Buffalo;

that Elmwood Franklin’s paperwork did not specify Plaintiff as a funds recipient during the

relevant period; that the District does not receive school staff rosters with information about the

teachers’ race, sex, or age and did not receive this information about any Elmwood Franklin

teachers; and that, before this lawsuit, District staff did not know about Plaintiff. Id. The District


1
  Plaintiff initially filed four lawsuits that the Court merged into this case. ECF No. 69. Plaintiff named the District
as a Defendant in one other case, Chinn v. The Elmwood Franklin School, et al., Case # 15-CV-964-FPG. The
allegations and causes of action set forth against the District in that case are the same as those set forth in this case.
2
  Title II, among other things, is designed “to provide grants to State educational agencies and subgrants to local
educational agencies to . . . increase the number of teachers, principals, and other school leaders who are effective in
improving student academic achievement in schools.” 20 U.S.C. § 6601.


                                                            2
maintains that it could not have discriminated against Plaintiff because it did not know her, let

alone know of any protected classifications that might apply to her.

       In response, Plaintiff relies on the allegations contained in her Complaint, provides no

evidentiary support, and makes other conclusory statements without any factual or legal basis.

ECF No. 228. She also asks to depose six individuals and obtain other documents without

describing the specific facts she seeks to defeat summary judgment and how that information is

reasonably expected to create a genuine issue of material fact. ECF No. 225.

                                          DISCUSSION

       When a party makes specific objections to portions of a magistrate judge’s R&R, the

district court reviews those portions de novo. Loc. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1)(C). An

objection must “specifically identify” the portions of the R&R to which the party objects, provide

a “basis for each objection,” and “be supported by legal authority.” Loc. R. Civ. P. 72(b). A party

who files objections to an R&R “must include . . . a written statement either certifying that the

objections do not raise new legal/factual arguments, or identifying the new arguments and

explaining why they were not raised to the magistrate judge.” Loc. R. Civ. P. 72(c).

       When a party only generally objects to an R&R and does not make specific written

objections, “the district court may adopt [the R&R], as long as the factual and legal bases

supporting the findings and conclusions . . . are not clearly erroneous or contrary to law.” Cordero

v. Miller, No. 1:15-CV-383-JJM-MAT, 2018 WL 3342573, at *4 (W.D.N.Y. July 9, 2018)

(quotation marks and citations omitted). After conducting the appropriate review, the district court

“may accept, reject, or modify, in whole or in part” the magistrate judge’s R&R. 28 U.S.C. §

636(b)(1)(C).




                                                 3
       Plaintiff’s objections do not comply with the requirements of Local Rule 72(b). Instead,

she makes general objections that are not supported by legal authority, and she does not certify

that her objections do not raise new arguments. Because Plaintiff has only generally objected to

Judge McCarthy’s R&R, the Court analyzed it under a clear error standard.

       After conducting this analysis and considering the relevant submissions, the Court finds no

clear error in Judge McCarthy’s findings or recommendations or on the face of the record. See

Boice v. M+W U.S., Inc., 130 F. Supp. 3d 677, 686 (N.D.N.Y. 2015) (“When performing such a

‘clear error’ review, the court need only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.”) (quotation marks omitted). Specifically, there is

no genuine dispute as to whether the District could have discriminated or retaliated against Plaintiff

or otherwise violated her rights, because it did not know who she was before this lawsuit or have

any information about any protected classifications that might apply to her. Plaintiff’s assertions

to the contrary are conclusory and lack evidentiary support, and are therefore insufficient to defeat

summary judgment. Accordingly, the Court adopts the R&R in its entirety.

                                          CONCLUSION

       The Court accepts and adopts Judge McCarthy’s R&R (ECF No. 237), grants the Buffalo

Public Schools District’s summary judgment motion (ECF No. 123), and dismisses this case with

prejudice. The Clerk of Court will enter judgment and close this case.

       IT IS SO ORDERED.

Dated: September 9, 2019
       Rochester, New York                     ______________________________________
                                               HON. FRANK P. GERACI, JR.
                                               Chief Judge
                                               United States District Court




                                                   4
